Exhibit 10.4

SERENA SOFTWARE, INC.

AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

(Time and Performance Option)

Serena Software, Inc. (the “Company”), pursuant to its Amended and Restated 2006
Stock Incentive Plan (as amended from time to time, the “Plan”), hereby grants
to the “Optionholder” identified below an Option to purchase the number of
shares of the Company’s Common Stock (“Shares”) set forth below. This Option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement, the Management Stockholders Agreement, the Plan and the Notice
of Exercise, all of which are incorporated herein in their entirety.

Optionholder:

Date of Grant:

Total Number of Shares Subject to Option:

Number of Shares Subject to Time-Based Vesting (the “Time Option”):

Number of Shares Subject to Performance-Based Vesting (the “Performance
Option”):

Exercise Price (Per Share): $

Total Exercise Price: $

Expiration Date:

 

I. Type of Grant:    Nonstatutory Stock Option II. Exercise Schedule:    Same as
Vesting Schedule

III. Vesting Schedule for Time Option: Subject to the Optionholder’s Continuous
Service on each applicable vesting date, 1/6th of the Shares subject to the Time
Option shall vest on the six-month anniversary of the Date of Grant and an
additional 1/36th of the Shares subject to the Time Option shall vest on each
monthly anniversary of the Date of Grant thereafter.

IV. Vesting Schedule for Performance Option: Subject to the Optionholder’s
Continuous Service through each applicable vesting date:

 

  •  

1/7th of the Shares subject to the Performance Option shall vest upon the
achievement of the EBITA Target for the second half of fiscal year 2010, and

 

  •  

2/7th of the Shares subject to the Option shall vest upon the achievement of the
applicable EBITA Target for each of the fiscal years 2011, 2012 and 2013.

The EBITA Targets shall be as follows, subject to adjustment by the Board as
described below:

 

2H FY 2010

 

FY 2011

 

FY 2012

 

FY 2013

$47.4 Million

  97.3 Million   $107.0 Million   $113.2 Million

The EBITA Targets shall be adjusted by the Board in good faith to reflect each
acquisition or disposition by the Company or any of its Subsidiaries of any
business, operation, entity, division or any portion thereof or any assets
outside the ordinary course of business. Any such adjustment shall be (i) based
on the projections utilized by the Board in good faith in connection with the
Board’s approval of any such acquisition or disposition and reflect the
projected impact of such acquisition or disposition on EBITA (including any
impact resulting from purchase accounting) (it being understood that prior to
utilizing any such projections in connection with any such approval the Board
shall consult with, and consider in good faith the comments of, the Company’s
Chief Executive Officer and Chief Financial Officer with respect to such
projections) and (ii) final and binding on all persons so long as it was made in
good faith. With respect to the table above, each fiscal year of the Company
shall end on January 31, unless the Board shall otherwise adjust the Company’s
fiscal year, in which event the Board shall in good faith adjust the EBITA
Targets. With respect to each fiscal year (or the second half of fiscal year
2010), the determination of EBITA shall be made by the Board (or any committee
delegated such authority by the Board) promptly after the independent auditors
of the Company have delivered their audit report with respect to such fiscal
year to the Board and will be based upon the financial information reflected in
such audited financial statements.



--------------------------------------------------------------------------------

For these purposes:

“EBITA” will equal, for any fiscal year (or, as applicable, second half of
fiscal year 2010), the “Net Profit (Loss)” (as defined below) of the Company for
such period, plus, to the extent deducted in determining such Net Profit (Loss)
and without duplication, (i) consolidated income tax expense of the Company,
(ii) “Net Interest Expense” (as defined below), (iii) consolidated amortization
expense of the Company, (iv) any extraordinary, unusual or non-recurring
non-cash expenses or losses (including, whether or not otherwise includible as a
separate item in the statement of such Net Profit (Loss) for such period,
non-cash losses on sales of assets outside the ordinary course of business),
(v) any extraordinary, unusual or non-recurring severance expenses,
(vi) stock-based compensation expense recognized under FAS 123(R),
(vii) management fees payable to any Affiliate of Silver Lake Partners II, L.P.,
(viii) all expenses incurred in connection with the execution, delivery and
performance of the Agreement and Plan of Merger, dated as of November 11, 2005,
by and between Spyglass Merger Corp. and the Company and the consummation of the
transactions related thereto (including the financing thereof and all
transaction-related consulting, advisory and other expenses incurred prior to
the completion of the first quarter of FY2007), and (ix) any fees and expenses
incurred in connection with (A) the incurrence or issuance or repayment,
redemption or repurchase of any indebtedness for money borrowed or (B) any
equity financing, and minus to the extent included in determining such Net
Profit (Loss) for such period and without duplication (x) any extraordinary,
unusual or non-recurring non-cash gains or income and (y) investment income or
gains; and in all cases subject to such other adjustments, without duplication,
as are provided for in the definition of “Consolidated EBITDA” in the Credit
Agreement by and among the Company and the several lenders from time to time
party thereto dated as March 10, 2006, as amended from time to time, excluding
any such adjustments related to depreciation.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Net Interest Expense” means, for any period, the sum of (i) consolidated
interest expense of the Company plus (ii) consolidated interest income of the
Company, in each case for such period and determined in accordance with GAAP.

“Net Profit (Loss)” means, for any period, the consolidated net income or loss
of the Company for such period determined in accordance with GAAP, provided that
Net Profit (Loss) shall exclude (i) the cumulative effect of any change in GAAP
during such period and (ii) any effect from the early extinguishment of
indebtedness, hedging obligations or other derivative instruments.

Notwithstanding the foregoing, in the event of (i) a Change in Control in which
the Company is valued at no less than $5.00 per Share (as adjusted for stock
dividends, stock splits, reverse stock splits, reorganizations,
reclassifications or similar transactions, in accordance with the Plan), or
(ii) an Initial Public Offering in which the Company is valued at no less than
$5.00 per Share (as adjusted for stock dividends, stock splits, reverse stock
splits, reorganizations, reclassifications or similar transactions, in
accordance with the Plan) (either (i) or (ii), a “Liquidity Event”), a portion
of the Shares subject to the Performance Option will automatically vest and
become exercisable immediately prior to the occurrence of the Liquidity Event,
determined based on the following calculation: (a) the number of Shares subject
to the Performance Option that would have vested from the Date of Grant through
the date of the Liquidity Event assuming that the Performance Option had been
subject to a time-based vesting schedule providing for 1/36th of the Shares
vesting on each monthly-anniversary of the Date of Grant, less (b) the number of
Shares subject to the Performance Option that actually vested on or prior to the
date of the Liquidity Event based on the achievement of the EBITA Target(s). Any
Shares subject to the Performance Option that have not become vested upon the
occurrence of the Liquidity Event shall remain subject to the performance-based
vesting schedule described in the first sentence of this Section IV above.

For purposes of the preceding paragraph, the term “Initial Public Offering”
shall mean an initial public offering of the Company of at least 25% of the
outstanding shares of Common Stock, or that results in gross proceeds to the
Company equal to or greater than $25,000,000. For the avoidance of doubt, any
subsequent public offering of the Company will be combined with the Initial
Public Offering of the Company in order to determine whether the 25% threshold
contained in the preceding sentence has been surpassed.

V. Payment: By cash or check (unless otherwise permitted by the Board).

 

2



--------------------------------------------------------------------------------

VI. Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan. Optionholder further acknowledges that as of the Date of
Grant, this Grant Notice, the Stock Option Agreement, the Management
Stockholders Agreement and the Plan (collectively, the “Option Agreements”) set
forth the entire understanding between Optionholder and the Company regarding
the acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan (but only to the extent such
options remain outstanding as of the date hereof), and (ii) the agreements, if
any, listed below.

 

SERENA SOFTWARE, INC.       OPTIONHOLDER By:  

 

     

 

  Robert I. Pender, Jr.       Signature Title:   SVP and CFO      
Date:                     

Date: October 20, 2009

SPOUSAL CONSENT (if applicable):

The undersigned spouse of Optionholder has read and hereby approves the terms
and conditions of this Grant Notice and the Option Agreements. In consideration
of the Company granting his or her spouse the Option, the undersigned hereby
agrees to be irrevocably bound by the terms and conditions of the Option
Agreements and, if the undersigned resides in a community property state,
further agrees that any community property interest shall be similarly bound.

 

 

Signature of Spouse

Date:                      

 

3



--------------------------------------------------------------------------------

SERENA SOFTWARE, INC.

AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

(Time and Performance Option)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Serena Software, Inc. (the “Company”) has granted you a stock
option under its Amended and Restated 2006 Stock Incentive Plan (as amended from
time to time, the “Plan”) to purchase the number of shares of the Company’s
Common Stock indicated in your Grant Notice at the exercise price indicated in
your Grant Notice. Capitalized terms not defined in this Stock Option Agreement
or in the Grant Notice but defined in the Plan shall have the same definitions
as in the Plan. For the avoidance of doubt, the terms and conditions of the
Grant Notice are a part of the Stock Option Agreement, unless otherwise
specified.

The details and terms and conditions of this Stock Option Agreement shall govern
your Option, notwithstanding any less favorable terms and conditions on the same
matter set forth in the Plan (subject, however, to Section 15 hereof):

1. Vesting.

(a) Subject to the limitations contained herein, your Option will vest as set
forth in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

(b) Notwithstanding any provision of this Stock Option Agreement to the
contrary, in the event of a Change in Control, (i) the Time Option shall, to the
extent not then vested and not previously cancelled, become fully vested and
exercisable immediately prior to the consummation of such Change in Control and
(ii) the Performance Option shall, to the extent not then vested and not
previously cancelled, become fully vested and exercisable in the event that your
Continuous Service is terminated by the Company (or its successor in interest)
without Cause, or as a result of your resignation for Good Reason, during the
twelve-month period following a Change in Control, upon the date of such
termination or resignation, as applicable.

2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your Option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for various adjustments in the
Company’s equity capital structure, as provided in the Plan.

3. Method of Payment.

(a) Payment of the exercise price is due in full upon exercise of all or any
part of your Option. You may elect to make payment of the exercise price in cash
or by check. Alternatively, provided that at the time of exercise there is a
public market for the shares of Common Stock, your exercise may be implemented
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. Notwithstanding the terms of the previous sentence, you may not be
permitted to exercise your Option pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board if such exercise would
violate the provisions of Section 402 of the Sarbanes-Oxley Act of 2002.



--------------------------------------------------------------------------------

(b) You may elect to make payment of the exercise price, in whole or in part, in
shares of Common Stock having a Fair Market Value equal to the amount of the
aggregate exercise price or such portion thereof, as applicable; provided,
however, that you must satisfy all such requirements as may be imposed by the
Board including without limitation that you have held such shares for not less
than six months (or such other period as established from time to time by the
Board in order to avoid a supplemental charge to earnings for financial
accounting purposes).

(c) Where you elect to pay the exercise price of an Option and/or taxes relating
to the exercise of an Option by delivering shares of Common Stock, you may,
subject to procedures satisfactory to the Board, satisfy such delivery
requirement by presenting proof that you are the Beneficial Owner of such shares
of Common Stock, in which case the Company shall treat the Option as exercised
without further payment and shall withhold such number of shares from the Shares
acquired by the exercise of the Option.

(d) The Company may permit you to make payment of the exercise price in any
other form of legal consideration that may be acceptable to the Board in its
sole discretion.

4. Whole Shares. You may exercise your Option only for whole shares of Common
Stock.

5. Compliance.

(a) Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Option unless the Shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such Shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of your Option must also comply with other
applicable laws and regulations governing your Option, and you may not exercise
your Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

(b) Plan Compliance. Notwithstanding anything to the contrary contained herein,
you may not exercise your Option if the terms of the Plan do not permit the
exercise of Options, or if the Company exercises its rights under the Plan to
suspend, delay or restrict the exercise of Options.

6. Term. You may not exercise your Option before the commencement of its term on
the Date of Grant or after its term expires. Subject to the provisions of the
Plan and this Stock Option Agreement, you may exercise all or any part of the
vested portion of the Option at any time prior to the earliest to occur of:

(a) the date on which your Continuous Service is terminated for Cause;

(b) three (3) months after you terminate your Continuous Service by resigning
without Good Reason;

 

2



--------------------------------------------------------------------------------

(c) twelve (12) months after the termination of your Continuous Service without
Cause or after you terminate your Continuous Service by resigning for Good
Reason;

(d) twelve (12) months after the termination of your Continuous Service due to
your Disability;

(e) twelve (12) months after the termination of your Continuous Service due to
your death; or

(f) the Expiration Date indicated in the Grant Notice.

Notwithstanding the foregoing, if the exercise of your Option is prevented
within the applicable time periods set forth in Sections 6(b), (c) or (d) for
any reason, your Option shall not expire before the date that is thirty
(30) days after the date that you are notified by the Company that the Option is
again exercisable, but in any event no later than the Expiration Date indicated
in your Grant Notice.

7. Exercise Procedures.

(a) Subject to Section 5 above and other relevant terms and conditions of the
Plan and this Stock Option Agreement, you may exercise the vested portion of
your Option during its term by delivering a Notice of Exercise (in a form
designated by the Company) together with the exercise price to the Company’s
Chief Financial Officer, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then reasonably require.

(b) By exercising your Option you agree that, as a condition to any exercise of
your Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company (including any Affiliate) arising by reason of (i) the exercise of your
Option, or (ii) other applicable events.

(c) By exercising your Option you agree that, as a condition to any exercise of
your Option, you and your spouse, if requested by the Company, contemporaneously
with the exercise of your Option and prior to the issuance of any certificate
representing the Shares of Common Stock purchased upon the exercise of your
Option, shall execute the Management Stockholders Agreement, including any and
all amendments to such agreement in effect at the time of such exercise.

(d) By exercising your Option you agree that the Company (or a representative of
the underwriter(s)) may, in connection with the first underwritten registration
of the offering of any equity securities of the Company under the Securities Act
(or any underwritten registration of any securities of the Company prior to that
time), require that for a specified period of time, you not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you. You
further agree to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop transfer
instructions with respect to your shares of Common Stock until the end of such
period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 7(d) and shall have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.

 

3



--------------------------------------------------------------------------------

(e) As a condition of any exercise of your Option, you and your spouse, if any,
agree that prior to the effectiveness of the first underwritten registration of
the Company’s equity securities under the Securities Act, you shall not transfer
any or all of the shares of Common Stock purchased upon exercise of your Option
unless permitted to do so under the terms of the Plan or the Management
Stockholders Agreement.

8. Documents Governing Issued Common Stock. Shares of Common Stock that you
acquire upon exercise of your Option are subject to the terms of the Plan, the
Company’s bylaws, the Company’s certificate of incorporation, any agreement
relating to such shares of Common Stock to which you become a party, or any
other similar document. You should ensure that you understand your rights and
obligations as a stockholder of the Company prior to the time that you exercise
your Option.

9. Limitations on Transfer of Options. Your Option is not transferable, except
by will or by the laws of descent and distribution, and is exercisable during
your life only by you. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
exercise your Option.

10. Rights Upon Exercise. You will not have any rights to dividends or other
rights of a stockholder with respect to the Shares subject to the Option until
you have given written notice of the exercise of the Option, paid in full for
such Shares and, if applicable, satisfied any other conditions imposed by the
Board pursuant to the Plan.

11. Option Not a Service Contract. Your Option is not an employment contract,
and nothing in your Option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ or service of the Company or
any of its Affiliates, or of the Company or any of its Affiliates to continue
your employment. In addition, nothing in your Option shall obligate the Company
or any of its Affiliates, their respective stockholders, Boards of Directors,
officers or employees to continue any relationship that you might have as a
Director or Consultant or otherwise for the Company or any of its Affiliates.

12. Withholding Obligations and Notice Requirement.

(a) At the time you exercise your Option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” program
developed under Regulation T as promulgated by the Federal Reserve Board to the
extent permitted by the Company and applicable law, including, but not limited
to, Section 402 of the Sarbanes-Oxley Act of 2002) any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any of its Affiliates, which arise in connection with your Option.

(b) You may not exercise your Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied or appropriate arrangements
(acceptable to the Company) are made therefor.

 

4



--------------------------------------------------------------------------------

13. Notices. Any notices provided for in your Option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt, or in the case of
notices delivered by mail to you, five (5) days after deposit in the United
States mail (or with another delivery service), certified or registered mail,
return receipt requested, postage prepaid, addressed to you at the last address
you provided to the Company.

14. Signature in Counterparts. This Stock Option Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

15. Option Subject to Plan Document. By entering into this Stock Option
Agreement, you agree and acknowledge that you have received and read a copy of
the Plan and Management Stockholders Agreement. The Option is subject to the
terms and provisions of the Plan and the Management Stockholders Agreement and
such terms and provisions are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan or the Management Stockholders Agreement, the applicable
terms and provisions of the Plan or Management Stockholders Agreement, as
applicable, will govern and prevail. In the event of a conflict between any term
or provision of the Plan and any term or provision of the Management
Stockholders Agreement, the applicable terms and provisions of the Management
Stockholders Agreement will govern and prevail.

 

5



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

Serena Software, Inc.

1900 Seaport Blvd. Second Floor

Redwood City CA 94063

   Date of Exercise:                     

Ladies and Gentlemen:

This constitutes notice under my stock option that I, as Optionee, elect to
purchase the number of Shares for the price set forth below.

 

Type of option (check one):

   Incentive    Nonstatutory

Stock option dated:

                          

Number of Shares as to which option is exercised:

                          

Certificates to be issued in name of:

                          

Total exercise price:

   $                        

Consideration delivered herewith:

   $                        

By this exercise, I agree (i) to execute or provide such additional documents as
Serena Software, Inc. (the “Company”) may reasonably require pursuant to the
terms of this Notice of Exercise and the Company’s 2006 Stock Incentive Plan
(the “Plan”), and (ii) to provide for the payment by me to the Company (in the
manner designated by the Company) of the Company’s withholding obligation, if
any, relating to the exercise of this Option.

I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the “Shares”):

I am aware that my investment in the Company is a speculative investment that
has limited liquidity and is subject to the risk of complete loss. I am able,
without impairing my financial condition, to hold the Shares for an indefinite
period and to suffer a complete loss of my investment in the Shares.

I represent and warrant to the Company that I am acquiring and will hold the
Shares for investment for my account only, and not with a view to, or for resale
in connection with, any “distribution” of the Shares within the meaning of the
Securities Act of 1933 (the “Securities Act”) or the similar laws of any state
or foreign jurisdiction.

I understand that the Shares have not been registered under the Securities Act,
the Securities Exchange Act of 1934, or under the similar laws of any state or
foreign jurisdiction (collectively, “Applicable Securities Laws”) by reason of a
specific exemption therefrom and that the Shares must be held indefinitely,
unless they are subsequently registered under the Applicable Securities Laws or
I obtain an opinion of counsel (in form and substance satisfactory to the
Company and its counsel) that registration is not required.



--------------------------------------------------------------------------------

I acknowledge that the Company is under no obligation to register the Shares
under Applicable Securities Laws.

I am aware of the adoption of Rule 144 by the Securities and Exchange Commission
under the Securities Act, which permits limited public resales of securities
acquired in a non-public offering, subject to the satisfaction of certain
conditions. These conditions may include (without limitation) that certain
current public information about the issuer is available, that the resale occurs
only after the holding period required by Rule 144 has been satisfied, that the
sale occurs through an unsolicited “broker’s transaction” and that the amount of
securities being sold during any three-month period does not exceed specified
limitations. I understand that the conditions for resale set forth in Rule 144
have not been satisfied and that the Company has no plans to satisfy these
conditions in the foreseeable future.

I will not sell, transfer or otherwise dispose of the Shares in violation of the
Plan, the agreement under which my right to acquire the Shares was granted,
Applicable Securities Laws, or the rules promulgated thereunder, including Rule
144 under the Securities Act.

I acknowledge that I have received and had access to such information as I
consider necessary or appropriate for deciding whether to invest in the Shares
and that I had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the issuance of the Shares. I
specifically acknowledge that I have reviewed or had the opportunity to review
(i) the Plan, (ii) a summary of the Plan, and (iii) financial information and
risk factors related to the Company and an investment in the Shares, including,
without limitation, the Company’s most recent annual, quarterly and current
reports, which are available from the Securities and Exchange Commission’s
website at www.sec.gov.

I acknowledge that the Shares will be subject to certain encumbrances,
including, but not limited to, drag along rights in favor of certain
stockholders of the Company, repurchase rights in favor of the Company,
limitations on transfer, and other encumbrances set forth in the Plan, Stock
Option Agreement, Management Stockholders Agreement and other applicable
agreements and/or described in the Company’s bylaws or certificate of
incorporation in effect at such time as the Company or such other person elects
to exercise its or his right.

I acknowledge that I am acquiring the Shares subject to all other terms of the
Plan, the Stock Option Grant Notice, the Stock Option Agreement and the
Management Stockholders Agreement.

I further agree that if required by the Company (or a representative of the
underwriter(s)) in connection with the first underwritten registration of the
offering of any equity securities of the Company under the Securities Act (or
any underwritten registration of any securities of the Company prior to that
time), for a specified period of time, I will not sell, dispose of, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
Shares or other securities of the Company held by me. I further agree to execute
and deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop transfer instructions with respect to my
Shares until the end of such period.

 

2



--------------------------------------------------------------------------------

I agree, and as a condition of exercise if I am married I will obtain the
agreement of my spouse, that prior to the effectiveness of the first
underwritten registration of the Company’s equity securities under the
Securities Act, I will not transfer any or all of the Shares unless pursuant to
an exception provided in the Plan or the Stock Option Agreement.

I agree that as a condition to this exercise, the certificates evidencing the
Shares shall remain in the physical custody of the Company or its designee at
all times prior to the last to occur of (i) the date on which all contractual
restrictions set forth in the Plan, the Company’s Articles of Incorporation
and/or bylaws, or in the documents evidencing the Stock Option Agreement lapse,
or (ii) the date on which all contractual requirements set forth in the Plan,
the Company’s Articles of Incorporation and/or bylaws, or in the documents
evidencing the Stock Option Agreement are satisfied. As a condition to this
exercise I agree to execute three (3) copies of the Assignment Separate From
Certificate (with date and number of Shares blank) substantially in the form
attached to this Notice of Exercise as Attachment A, and two (2) copies of the
Joint Escrow Instructions substantially in the form attached to this Notice of
Exercise as Attachment B, and to deliver the same to the Company, along with
such additional documents as the Company may require.

I further acknowledge that all certificates representing any of the Shares
subject to the provisions of my Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company’s Certificate of Incorporation, by-laws,
and/or Applicable Securities Laws.

 

3



--------------------------------------------------------------------------------

I agree to seek the consent of my spouse to the extent required by the Company
to enforce the foregoing.

 

Very truly yours,

Signature:

 

 

Print Name:

 

 

SPOUSAL CONSENT (if applicable):

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of this Notice of Exercise. In consideration of the Company issuing
his or her spouse the Shares, the undersigned hereby agrees to be irrevocably
bound by the terms and conditions of the Plan, Management Stockholders Agreement
and Joint Escrow Instructions (if applicable) and, if the undersigned resides in
a community property state, further agrees that any community property interest
shall be similarly bound.

 

 

Signature of Spouse

Date:

 

                    

ATTACHMENTS:

A. Form of Assignment Separate from Certificate

B. Form of Joint Escrow Instructions

 

4



--------------------------------------------------------------------------------

ATTACHMENT A

FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Stock Option Grant Notice and
Stock Option Agreement,                              hereby sells, assigns and
transfers unto                              (“Assignee”)
                             (            ) shares of the Common Stock of Serena
Software, Inc. (“Shares”), standing in the undersigned’s name on the books of
said corporation represented by Certificate No.              herewith and do
hereby irrevocably constitute and appoint                              as
attorney-in-fact to transfer the said stock on the books of the within named
issuer with full power of substitution in the premises. This Assignment may be
used only in accordance with and subject to the terms and conditions of the
Stock Option Agreement and the Plan, in connection with the reacquisition or
transfer of the Shares issued to the undersigned pursuant to the Stock Option
Agreement, and only to the extent that such Shares remain subject to the
transferee’s rights to acquire the Shares and other restrictions applicable
under the Stock Option Agreement and the Plan.

Dated:                         

 

Signature:

 

 

Print Name:

 

 

[INSTRUCTION: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to administer its rights
set forth in the Award without requiring additional signatures on your part.]



--------------------------------------------------------------------------------

ATTACHMENT B

FORM OF JOINT ESCROW INSTRUCTIONS



--------------------------------------------------------------------------------

JOINT ESCROW INSTRUCTIONS

[Date]

Attn: [Title]

[Address]

Dear Sir/Madam:

As Escrow Agent for both Serena Software, Inc. (the “Company”), and the
undersigned recipient of stock of the Company (“Recipient”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the “Plan” and “Stock Option Agreement” (as referenced in the Notice of
Exercise to which this document is attached), in accordance with the following
instructions:

1. In the event that (i) certain stockholders of the Company exercise their
drag-along rights, (ii) the Company exercises its repurchase rights, (iii) the
Company exercises its rights to require that the Shares be contributed to a
trust as set forth in Section 13(b) of the Plan, or (iv) the Company or any
other Person exercises other contractual rights applicable to the Shares and in
effect as of the date hereof, the Company or its assignee will give to Recipient
and you a written notice specifying that the Shares of stock shall be
transferred as described in the Plan, the Recipient’s Stock Option Agreement, or
other applicable governing documents. Recipient and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

At the closing, you are directed (a) to date any stock assignments necessary for
the transfer in question, (b) to fill in the number of Shares being transferred,
and (c) to deliver same, together with the certificate evidencing the Shares of
stock to be transferred, to the Company or other proper transferee.

2. In the event that all applicable restrictions lapse, and when certain
requirements are satisfied, the Company or its assignee will give to Recipient
and you a written notice specifying that the appropriate number of Shares shall
be transferred to the Recipient along with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

At the closing, you are directed to deliver a certificate evidencing the
appropriate number of Shares, together with any cash or in-kind dividends
declared subsequent to the date hereof and which relate to such Shares, to the
Recipient.

3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing Shares of stock to be held by you hereunder and any
additions and substitutions to said Shares as specified in the Stock Option
Grant Notice or the Stock Option Agreement. Recipient does hereby irrevocably
constitute and appoint you as Recipient’s attorney-in-fact and



--------------------------------------------------------------------------------

agent for the term of this escrow to execute with respect to such securities and
other property all documents of assignment and/or transfer and all stock
certificates necessary or appropriate to make all securities negotiable and to
complete any transaction herein contemplated.

4. This escrow shall terminate upon the date on which all contractual
restrictions or requirements set forth in the Plan or in the documents
evidencing the restrictions applicable to the Shares lapse or are satisfied as
determined by the Company.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Stock Option Grant Notice or any documents or papers deposited or
called for hereunder.

10. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel, including but not
limited to Simpson Thacher & Bartlett LLP, and other experts as you may deem
necessary to advise you in connection with your obligations hereunder, and you
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation for such advice.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be [Fill in Title of Escrow Agent] of the Company or if you shall
resign by written notice to each party. In the event of any such termination,
the Company may appoint any officer or assistant officer of the Company as
successor Escrow Agent and Recipient hereby confirms the appointment of such
successor or successors as his attorney-in-fact and agent to the full extent of
your appointment.

 

2



--------------------------------------------------------------------------------

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, you may
(but are not obligated to) retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail (or upon deposit with another delivery service), with postage
and fees prepaid, addressed to each of the other parties hereunto entitled at
the following addresses, or at such other addresses as a party may designate by
ten (10) days’ written notice to each of the other parties hereto:

 

COMPANY:    Serena Software, Inc.   

1900 Seaport Boulevard, 2nd Floor

Redwood City, California 94063-5587

   Attn: [Title] RECIPIENT:                                   
                                                               
                             ESCROW AGENT:    [Name]    [Address]    Attn: [Fill
in Title]

16. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Notice of Exercise.

 

3



--------------------------------------------------------------------------------

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Stock Option Agreement, the Notice of Exercise and
these Joint Escrow Instructions in whole or in part.

 

Very truly yours,

SERENA SOFTWARE, INC.

By:

 

 

RECIPIENT

 

[Participant’s Name]

 

ESCROW AGENT:

BY:

 

 

NAME:

 

 

 

4